By the Court :
The decree, in this case, directs the interest of both vendor and vendee to be sold,-and the complete legal title to be perfected in the purchaser at such sale. The policy of requiring lands sold under execution for debt to be valued, pervades the legislation of the state, and has prevailed for many years. In directing a sale of real estate, especially where the legal title is to pass, a court of chancery is not at liberty to adopt a different policy. This court have determined that mortgaged premises sold under a decree in chancery to raise the money due on the mortgage, must be valued, and sell for a proportion of the valuation. T’he same reason applies to this case. The decree is erroneous, in not directing a valuation, and for that cause must be reversed.